J-A20042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: G.H.W.-S., A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: T.S., FATHER                :       No. 416 MDA 2019

              Appeal from the Decree Entered February 11, 2019
                In the Court of Common Pleas of York County
                    Orphans' Court at No(s): 2018-0088a,
                   2018-0089a, CP-67-DP-0000306-2017,
                          CP-67-DP-0000307-2017


 IN RE: ADOPTION OF: A.M.W.-S., A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: T.S., FATHER                :       No. 418 MDA 2019

              Appeal from the Decree Entered February 11, 2019
                In the Court of Common Pleas of York County
                    Orphans' Court at No(s): 2018-0088a


 IN THE INTEREST OF: G.W.-S., A        :    IN THE SUPERIOR COURT OF
 MINOR                                 :         PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.S., FATHER               :        No. 433 MDA 2019

     Appeal from the Dispositional Order Entered February 11, 2019
              In the Court of Common Pleas of York County
         Juvenile Division at No(s): CP-67-DP-0000306-2017


 IN THE INTEREST OF: A.M.W.-S., A      :    IN THE SUPERIOR COURT OF
 MINOR                                 :         PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.S., FATHER               :        No. 435 MDA 2019

     Appeal from the Dispositional Order Entered February 11, 2019
              In the Court of Common Pleas of York County
J-A20042-19



              Juvenile Division at No(s): CP-67-DP-0000307-2017

BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                   FILED SEPTEMBER 25, 2019

       Appellant, T.S. (“Father”), appeals from the decrees entered in the York

County Court of Common Pleas, which granted the petitions for involuntary

termination of his parental rights to G.W.-S. (born in March 2016) and A.M.W.-

S. (born in June 2017) (“Children”),1 and the concurrent dispositional orders

which changed the goals to adoption.2 We affirm and grant counsel’s petition

to withdraw.

       The trial court opinions accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

       Preliminarily, appellate counsel seeks to withdraw his representation

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

____________________________________________


1 The court was not required to appoint separate legal-interests counsel for
Children due to their young ages. See In re T.S., ___ Pa. ___, 192 A.3d
1080 (2018), cert. denied, ___ U.S. ___, 139 S.Ct. 1187, 203 L.Ed.2d 220
(2019) (establishing presumption that child three years of age or younger
cannot form subjective, articulable preference that would necessitate
appointment of separate legal counsel to advocate during termination
proceeding).

2 The termination decrees and goal change orders are dated February 7, 2019,
time stamped February 8, 2019, and entered on the docket on February 11,
2019. Father properly filed four separate notices of appeal, one for each child
regarding the goal change and one for each child regarding the termination of
parental rights. See Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969
(2018) (requiring as of June 1, 2018, separate notices of appeal from single
orders which resolve issues arising on separate trial court docket numbers).
This Court subsequently consolidated the appeals.

                                           -2-
J-A20042-19


493 (1967) and Commonwealth v. Santiago, 602 Pa. 159, 978 A.2d 349

(2009). Anders and Santiago require counsel to: 1) petition the Court for

leave to withdraw, certifying that after a thorough review of the record,

counsel has concluded the issues to be raised are wholly frivolous; 2) file a

brief referring to anything in the record that might arguably support the

appeal; and 3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,

978 A.2d at 358-61.          Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor McClendon3 requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To repeat,
          what the brief must provide under Anders are references
          to anything in the record that might arguably support the
          appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that arguably
          supports the appeal.
____________________________________________


3   Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).

                                           -3-
J-A20042-19



Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

         [I]n the Anders brief that accompanies court-appointed
         counsel’s petition to withdraw, counsel must: (1) provide a
         summary of the procedural history and facts, with citations
         to the record; (2) refer to anything in the record that
         counsel believes arguably supports the appeal; (3) set forth
         counsel’s conclusion that the appeal is frivolous; and (4)
         state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, appellate counsel filed a petition to withdraw. The petition

states counsel conducted a thorough review of the record and determined the

appeal is wholly frivolous. Counsel also supplied Father with a copy of the

brief and a letter explaining Father’s immediate right to retain new counsel or

proceed pro se to raise any additional issues Father deems worthy of this

Court’s attention. In the Anders brief, counsel provides a summary of the

facts and procedural history of the case.      Counsel’s argument refers to

relevant law that might arguably support Father’s claims.       Counsel further

states the reasons for his conclusion that the appeal is wholly frivolous.

Therefore, counsel has substantially complied with the requirements of

Anders and Santiago.

      Counsel raises the following issues on Father’s behalf:

         WHETHER THE COURT ABUSED ITS DISCRETION IN
         FINDING THAT THE YORK COUNTY OFFICE OF CHILDREN,
         YOUTH AND FAMILIES ESTABLISHED BY CLEAR AND
         CONVINCING EVIDENCE THAT THE STATUTORY GROUNDS

                                     -4-
J-A20042-19


           EXISTED TO JUSTIFY TERMINATING THE PARENTAL RIGHTS
           OF THE BIOLOGICAL FATHER PURSUANT TO 23 PA.C.S.A. §
           2511(A)(1)(2) AND (5)?

           WHETHER THE TRIAL COURT MADE AN ERROR OF LAW OR
           ABUSED ITS DISCRETION IN CONCLUDING THAT AN
           INVOLUNTARY TERMINATION OF PARENTAL RIGHTS OF THE
           NATURAL FATHER WOULD BEST SERVE THE NEEDS AND
           WELFARE OF THE CHILD PURSUANT TO SECTION 2511(B)
           OF THE ADOPTION ACT?

           WHETHER THE COURT ABUSED ITS DISCRETION IN
           CHANGING    THE   COURT   ORDERED GOAL FROM
           REUNIFICATION TO ADOPTION?

(Anders Brief at 4).4

        The standard and scope of review applicable in goal change and

termination of parental rights cases are as follows:

           On appeal, goal change decisions are subject to an abuse of
           discretion standard of review. In re N.C., 909 A.2d 818,
           822 (Pa.Super. 2006).

              In order to conclude that the trial court abused its
              discretion, we must determine that the court’s
              judgment was “manifestly unreasonable,” that the
              court did not apply the law, or that the court’s action
              was “a result of partiality, prejudice, bias or ill will,”
              as shown by the record. We are bound by the trial
              court’s findings of fact that have support in the record.
              The trial court, not the appellate court, is charged with
              the responsibilities of evaluating credibility of the
              witness[es] and resolving any conflicts in the
              testimony. In carrying out these responsibilities, the
              trial court is free to believe all, part, or none of the
              evidence.      When the trial court’s findings are
              supported by competent evidence of record, we will
              affirm, “even if the record could also support an
              opposite result.”
____________________________________________


4   Father has not filed a reply brief pro se or with newly retained counsel.

                                           -5-
J-A20042-19



        Id. at 822-23 (internal citations omitted).

In re R.M.G., 997 A.2d 339, 345 (Pa.Super. 2010), appeal denied, 608 Pa.

648, 12 A.3d 372 (2010). Additionally:

        When reviewing an appeal from a decree terminating
        parental rights, we are limited to determining whether the
        decision of the trial court is supported by competent
        evidence. Absent an abuse of discretion, an error of law, or
        insufficient evidentiary support for the trial court’s decision,
        the decree must stand. Where a trial court has granted a
        petition to involuntarily terminate parental rights, this Court
        must accord the hearing judge’s decision the same
        deference that it would give to a jury verdict. We must
        employ a broad, comprehensive review of the record in
        order to determine whether the trial court’s decision is
        supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by the finder
        of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

        Before filing a petition for the termination of a parent’s
        rights, the Commonwealth is required to make reasonable
        efforts to promote reunification between a child and [his]

                                     -6-
J-A20042-19


         parents. The Commonwealth’s obligation in this regard is
         not indefinite, however, because in addition to the parents’
         interests the Commonwealth must also respect the child’s
         right to a stable, safe, and healthy environment. When
         reasonable efforts at reunification have failed, then the child
         welfare agency must work towards terminating parental
         rights and placing the child with adoptive parents. As we
         have repeatedly acknowledged, [a] child’s life simply cannot
         be put on hold in the hope that the parent will summon the
         ability to handle the responsibilities of parenting.

                                  *    *    *

         Under section 2511, the trial court must engage in a
         bifurcated process. The initial focus is on the conduct of the
         parent. The party seeking termination must prove by clear
         and convincing evidence that the parent’s conduct satisfies
         at least one of the…statutory grounds delineated in section
         2511(a). If the trial court determines that the parent’s
         conduct warrants termination under section 2511(a), then
         it must engage in an analysis of the best interests of the
         child…under section 2511(b), taking into primary
         consideration the developmental, physical, and emotional
         needs of the child.

                                  *    *    *

         [A] best interest of the child analysis under [section]
         2511(b) requires consideration of intangibles such as love,
         comfort, security, and stability. To this end, this Court has
         indicated that the trial court must also discern the nature
         and status of the parent-child bond, paying close attention
         to the effect on the child of permanently severing the bond.
         Moreover, in performing a “best interests” analysis[, t]he
         court should also consider the importance of continuity of
         relationships to the child, because severing close parental
         ties is usually extremely painful. The court must consider
         whether a natural parental bond exists between child and
         parent, and whether termination would destroy an existing,
         necessary and beneficial relationship. Most importantly,
         adequate consideration must be given to the needs and
         welfare of the child.

In re I.J., 972 A.2d 5, 9-12 (Pa.Super. 2009) (internal citations and quotation

                                      -7-
J-A20042-19


marks omitted).

      Section 2511 outlines certain irreducible minimum requirements of care

that parents must provide for their children, and a parent who cannot or will

not meet the requirements may properly be considered unfit and have his

parental rights terminated. In re B.L.L., 787 A.2d 1007 (Pa.Super. 2001).

            There is no simple or easy definition of parental
            duties. Parental duty is best understood in relation to
            the needs of a child. A child needs love, protection,
            guidance, and support. These needs, physical and
            emotional, cannot be met by a merely passive interest
            in the development of the child. Thus, this [C]ourt
            has held that the parental obligation is a positive duty
            which requires affirmative performance.

                                   *    *    *

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his…ability, even in difficult circumstances. A
         parent must utilize all available resources to preserve the
         parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).           Accordingly, “a

parent’s basic constitutional right to the custody and rearing of his…child is

converted, upon the failure to fulfill his…parental duties, to the child’s right to

have proper parenting and fulfillment of his…potential in a permanent,

healthy, safe environment.”       Id. at 856.      “Above all else[,] adequate

consideration must be given to the needs and welfare of the child. A parent’s


                                       -8-
J-A20042-19


own feelings of love and affection for a child, alone, do not prevent termination

of parental rights.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010)

(internal citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Todd Russell

Platts, we conclude Father’s issues merit no relief. The trial court opinions

comprehensively discuss and properly dispose of the questions presented.

(See Rule 1925(a) Opinion, filed April 5, 2019, at 1-3; Adjudication Decision,

filed February 11, 2019, at 8-22) (examining all aspects of case in light of

relevant statutes and concluding Agency proved by clear and convincing

evidence that termination of Father’s parental rights, and goal changes from

reunification to adoption, are in Children’s best interests; Father made

minimal progress toward alleviating circumstances which necessitated

placement of Children; Father declined to be resource for Children; Father

offered no testimony in opposition to termination of his parental rights or

Children’s goal change; while attending first day of hearing, by phone, Father

was also shopping in department store and notably distracted from

proceedings). Following our independent review of the record, we agree the

appeal is frivolous and grant counsel’s petition to withdraw. Accordingly, we

affirm on the basis of the trial court opinions.

      Decrees and orders affirmed; counsel’s petition to withdraw is granted.




                                      -9-
J-A20042-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/25/2019




                          - 10 -
                                                                                           Circulated 09/10/2019 02:04 PM




      IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

      In the Interest of:
              G.W.S.                                                  @P-67-DP·306-2017f
              A.W.S.                                                  No.CP:67:0l'-307-2017
                      Minor Children                                  Change of Goal

                                      ****************************•**********
      In Re: Adoption of
')
             G.W.S.                                                   No. 2018·0089
,.J          A.W.S.                                                   No. 2018·0088
                    Minor Child                                       Termination of Parental Rights

)
      APPEARANCES:                                                                    •-   ' •'   I    •
                                                                                                           ......


      Martin Miller, Esquire                                          Sherry Myers, Esqui.1,:
      For Children and Youth Services                                 Counsel for the Mo.

      Marc Semke, Esquire                                             David Worley, Esq�
      Counsel for the Father                                          Guardian ad litem O !

      Dorothy Miles
                                                                                    . i�          -4
      Caseworker                                                                                  �
                                                        ADJUDICATION
                  . Before this Court is a Petition to Change Court Ordered Goal {hereinafter, "COG")

      and a Petition for Involuntary Termination of Parental. Rights {hereinafter, "ITPR") filed by

      York County Office of Children, Youth and Families (hereinafter, "Agency") on July 16,

      2018, regarding G.W.S. and A.W.S. (hereinafter,'"the minor children") whose dates of birth

      are   ft\    O'\U((�\'.   ZZ\lf, and June . , 2017, respectively.

                  Evidentiary hearings. were held on Tuesday, October 9, 2018, and Friday, November

      16, 2018, to address testimony .and evidence relating to :                 E.V'f.,                   (hereinafter,

      "Motlier") and                                         (hereinafter, "Father"). Mother appeared at the
evidentiary hearings represented by counsel, Attorney Sherry Myers. Father appeared at the

evidentiary'hearlngs via telephone and represented by counsel, Attorney Marc Semke.

         The entire Dependency Records for the minor children, docketed at CP-67-DP-306-

2017 and CP-67-DP-307-2017, were incorporated into the hearing record. A Stipulation of

Counsel was filed on October 5, 2018, and was signed by counsel for the Agency, the·

guardian ad litem and legal counsel for the minor children, and counsel for Mother, while

counsel for Father verbally agreed to it on October 9, 2018. The Agency's exhibits 1, 2, 3, 4,

5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 were admitted into the record. The Court took judicial

notice bf all dependency orders entered in this matter. The record for the Petition to Change

Court Ordered Goal and the Petition for Involuntary Termination of Parental Rights was held

open by the Court until January 7, 2019� at which time Counsel for the parties endorsed and

filed a Supplemental Stipulation of Counsel. Said Supplemental Stipulation incorporated into

the record, without the need for additional testimony, Dr. Jonathan Gransee's Parenting

Capacity Assessment of Mother and Ryan Milley's Psychiatric Evaluation of Mother.

         Based upon the testimony and evidence presented at the hearing, as well as the history

of this case, the Petition to Change Court Ordered Goal and the Petition for Involuntary

Termination of Mother's and Father's Parental Rights are GRANTED as to G.W.S. and

A.W.S.




                                                2
                                              . FINDINGS OF FACT

         1. · The minor children, O.W.S. and A.W.S., were born         iri    March .   1   2016, and June

)    .
            2017, respectively.

         2. The natural Mother of the minor children is·       f., \f.i· ()        ., whose current address

            is                                    _ . Pennsylvania
.J
         3. The natural Father of the minor children is                                        :, whose current

            address is:                                            Maryland -

         4. A Petition to Change Court Ordered Goal and a Petition for Involuntary Termination

            of Parental Rights were filed by the Agency on July 16, 2018.

         5. A Certification of Acknowledgement of Paternity for the minor children was filed on

            July 19, 2018, which indicates that there is a claim or Acknowledgement of Paternity

            on file for the minor children.

         6. An Application for Emergency Protective Custody was filed by the Agency on August

             25, 2017.

         7. In· an Order for Emergency Protective Custody dated August 25, 2017, sufficient

             evidence was presented that continuation or return of the minor children to the home

             of Mother and Father was not in the best interests of the minor children. Legal and

             physical custody of the minor children were awarded to the Agency. The minor

             children were to be placed in kinship non-relative care.


                                                     3
     8. In a Shelter Care Order dated August 28, 2017, sufficient evidence was presented to

        prove that continuation or return of the minor children to the home of Mother and

       . Father was not in the best interests of the minor children. Legal and physical custody

        of the �inor children were awarded to the Agency. The minor children were to

        remain in foster (kinship) care.
)

.J   9. A Dependency Petition was filed by the Agency on August 30, 2017. The allegations

        contained in the Dependency Petition were consistent with the allegations contained in
)

        the Application for Emergency Protective Custody.

     10. On September 8, 2017, the minor children were adjudicated dependent. Legal and

        physical custody were awarded to the Agency. The minor children were to remain in

        kinship foster care. The goal initially established was return to a parent or guardian.

     11. The minor children have remained dependent since September 8, 2017, and the minor

        children have not returned to the care and custody of Mother or Father since August

        25, 2017.

     12. Family Service Plans were prepared and dated as follows:

            a. Initial Family Service Plan dated February 1: 2017.

            b. Revised Femily Service Plan dated August 7, 2017.

            c. Revised Family Service Plan dated November 27, 2017.

            d. Revised Family Service Plan dated February 12, 2018.

            e. Revised Family Service Plan dated August 6, 2018.

                                                 4
13. In a Permanency Review Order dated February 6, 2018, the Court made certain

   findings and conclusions including, but not limited to:

      a. There had been moderate compliance with the Permanency Plan by Mother

          and there had been minimal compliance with the Permanency Plan by Father.

     · b. Reasonable efforts had been made by the Agency to finalize the Permanency

          Plan.

      c. Mother had made moderate progress toward alleviating the circumstances

          which necessitated the original placement and Father had made minimal

          progress toward alleviating the circumstances which necessitated the original

          placement.

      d. Legal and physical custody of the minor children were confirmed with the

          Agency ..

      e. There continued to be a need for placement of the minor children outside the

          care and custody of Mother arid Father.

14. In a Permanency Review Order dated July 19, 2018, the Court made certain findings

   and conclusions including, but not limited to:

      a. There had been minimal compliance with the Permanency Plan by Mother and

          there had been minimal compliance with the Pennanency Plan by Father.

      b. Reasonable efforts had been made by the Agency to finalize the Pennanency

          Plan.

                                           s
       c. Mother had made minimal progress toward alleviating the circumstances

          which necessitated the original placement and Father had made minimal

          progress toward alleviating the circumstances which necessitated the original

          placement.

       d. Legal and physical custody of the minor children were confirmed with the

          Agency.

       e. There continued to be a need for placement of the minor children outside the

          care and custody of Mother and Father.

15. In a Permanency Review Order dated January 8, 2019, the Court made certain findings

   and conclusions including, but not limited to:

       a. There had been moderate compliance with the Permanency Plan. by Mother

          and there had been minimal compliance with the Permanency
                                                              .     .
                                                                      Plan by Father.

       b. Reasonable efforts had been made by the Agency to finalize the Permanency

          Plan.

       c. Mother had made moderate progress toward alleviating the circumstances

          which necessitated the original placement and Father had made minimal

          progress toward alleviating the circumstances which necessitated the original

          placement.

    : d. Legal· and physical custody of the minor children were confirmed with the

          Agency.

                                          6
       e. There continued to be a need for placement of the minor children. outside the

           care and custody of Mother and Father.

16. A Catholic Charities Intensive Family Service Team 'opened for services with Mother

   on October 13, 2017, and closed unsuccessfully on June 8, 2018. The team closed out

   with services due to a lack of progress and consistency as well as non-compliance by

   Mother.

17. Mother was admitted to the Roxbury Treatment Center on August 18; 2017, and was

   discharged on August 25, 2017. At the time of discharge, Mother had been diagnosed

   with major depressive disorder, recurrent severe without psychotic features; sedative

   use disorder; alcohol use disorder; opioid use disorder; r/o borderline intellectual

   functioning.

18. Mother is currently under supervision by Adams County Adult Probation and Parole.

19. The first Interstate Compact was performed on Father but was denied.

20. The minor child, G.W.S., initially participated in physical therapy but no longer

   receives such therapy. The minor child, A.W.S., currently participates in physical

   therapy.

21. A pre-adoptive resource has been identified for the minor children.




                                           7
                                           DISCUSSION
       I. .   Petition for Change of Goal

       Before the Court can change the goal for a child in a juvenile dependency action, the

Agency must prove by cl ear and convincing evidence that the change of goal would be in the

child's best interest. In re Intel'est of M.B., 674 A.2d 702 (Pa. Super. 1996). In making a

disposition, the Court should consider what is best suited to the protection and physical:

mental, and moral welfare of the child. 42 Pa.C.S.A §6351; In re Davis, 502 Pa. 110, 121, 465

A.2d 614, 619 (1983) ..In rendering a disposition "best suited to the protection and physical,

mental, and moral welfare of the child," the hearing court must take into account "any and all

factors which bear upon the child's welfare and which can aid the court's necessarily

imprecise prediction about that child's future well-being." In re Davis, 502 Pa. 110, 122, 465

A.2d 614, 620 (1983).

       The purpose of the Juvenile Act is to preserve family unity and to provide for the care,

protection, safety and wholesome mental and physical development of the child. 42 Pa.C.S.A.

630U'?Xl)-(l. l). The Juvenile Act was not intended to place children in a more perfect

home; instead, the Act gives a court the authority to "intervene to ensure that parents meet

certain legislatively determined irreducible minimum standards in executing their parental

rights." In re J.W., 578 A.2d 952, 958 (Pa. Super. 1990) (emphasis added).

       When a child is placed in foster care, the parents have an affirmative duty to make the

changes in their lives that would allow them to become appropriate parents. In re Diaz, 669
     A.2d 372, 377 (Pa. Super. 1995). A family service plan is created to help give. the parents

     some guidelines as to the various areas that need to be improved. In the Interest of M.B., 565
)
     A.2d 804, 806 (Pa. Super. 1989), app. Denied, 589 A.2d 692 (Pa. 1990). By assessing the
)

")   parents' compliance and success with this family service plan, the Court can determine if the

     parents have fulfilled their affinnative duty. In   re J.S.W.,   651 A.2d 167, 170 (Pa. Super.

     1994).

              Under Section 6351 of the Adoption Act, the Agency has the burden to show a goal

     change would serve the child's best interests and the "safety, permanency, and well-being of

     the child must take precedence over all other considerations." In re D.Pu 972 A.2d 1221, 1227

     (Pa. Super. 2009), appeal denied, 973 A.2d 1007 (Pa. 2009). Thus, even where the parent

     makes earnest efforts, the "court cannot and will not subordinate indefinitely a child's need

     for permanence and stability to a parent's claims of progress and hope for the future." ln....m

     Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

              In the present matter, the Agency has proven by clear and convincing evidence that it

     is in the minor children's best interests to change the goal to placement for adoption. From

     September 8, 2017, when the minor children were adjudicated dependent, until the Agency's

     filing of the Petition for ITPR on July 16, 2018, approximately ten (10) months later, Mother

     and Father had made only minimal progress toward alleviating the circumstances which '

     necessitated the minor children's placement.
       The Agency initially became involved with the family in December 2016, due to

concerns regarding Mother's mental health and environmental conditions of the home. A

Justice Works Team opened for services with Mother on January 11, 2017, to ensure that the

family's residence was stable and would not put the minor child, G.W.S., at risk. Mother

made moderate progress in maintaining an appropriate living environment for the minor child

but failed to change litter boxes. which caused the cats to urinate and defecate on the carpets

and floors. Mother also experienced a brief period of time during Justice Work's involvement

where her residence's electricity was turned off due to non-payment. The Justice Works

Team closed unsuccessfully due to Mother's noncompliance and inconsistency with

appointments and visits.

       A Catholic Charities Intensive Family Services Team opened for services with Mother

on October 13, 2017, but closed unsuccessfully on June 8, 2018, due to a lack of progress and

consistency   as well as non-compliance by Mother.       A Pressley Ridge Team opened for

services with Mother on July 26, 2018, and was providing services to Mother at the time of

the hearings on the Petitions for COG and ITPR.             Despite receiving services over

approximately twenty-five {25) months, including for approximately eight (8) months prior to

the Dependency Petition being filed, Mother never progressed to unsupervised visitation with

the minor children during the course of the adjudication of dependency.

       Mother "received' a Patenting Capacity Assessment (hereinafter, "the Assessment") by

Dr. Jonathan· Gransee, dated October 10, 2018, to provide information regarding her

                                              10
psychological functioning and to determine her capacity to parent the minor children. Dr.

Gransee indicated in the Assessment that Mother 'gave birth to the younger of the minor

children, A.W.S., ,.". June   . 2017, and five (5) days later, overdosed as a result of taking too

many pills. The Agency was advised o� August 16, 2017, that Mother had again overdosed

on pills, was hospitalized, and in a coma. Mother overdosed a third time immediately prior to

a Permanency Review Hearing before this Court on May 3, 2018.

        Dr. Gransee stated in the Assessment that Mother self-reported a history of depression

as well as various symptoms that are related to a trauma disorder. He stated that Mother

comes from an abusive background and seems to have emotional. and behavioral issues

stemming from a chaotic home environment during her childhood. Dr. Oransee stated that

Mother "seems to have grown into an adult with anger management issues, violent tendencies,

and pervasive problems in relationships." Mother has also been both a perpetrator and victim

of domestic violence on several occasions.

       Mother has been arrested three (3) times since the adjudication of dependency and was

incarcerated in March 2018 for a conviction of harassment where her mother (hereinafter,
"Maternal Grandmother") was the victim. At the time of the hearings on the Agency's

Petition for ITPR, Mother insisted that Maternal Grandmother and she no longer live in the

same residence; however, the caseworker, Dorothy Miles, (hereinafter, "the Caseworker")

reported to Dr.· Gransee and testified at the hearings that she believes Mother and Maternal

Grandmother are in fact living together,

                                               11
              Dr. Gransee stated in the Assessment that "at this point ... [Mother] does not have

    the capacity to ·manage herself, let alone another living being, ·and as such, her capacity

    to parent a child is impaired." He suggested that Mother get herself stable by addressing

    her emotional issues and issues with her employment, finances and housing. He further

    recommended that Mother attend therapy to address her emotional and behavioral issues at
)

J   least once per week and to participate in a domestic violence program, which would involve

    treating Mother for being both a perpetrator and a victim. At the final day of the hearing on
)
    the ITPR Petition, Mother had not yet scheduled her participation in such a program.

              Since the adjudication of dependency> Mother has not performed any parental duties

    on behalf of the minor children other than what has occurred during supervised visits. Mother

    has not sent the minor children any birthday gifts or cards throughout the course of

    dependency, and the Caseworker stated that Mother "never calls to check on the kids." When

    Mother was notified that she had gifted the wrong size of clothing for the children, she failed

    to replace those items with proper fitting clothes. The youngest of the minor children has

    been out of Mother's custody since shortly after the child's birth, while the older of the minor

    children was placed with the kinship mother when he was approximately sixteen (16) months

    old. At this time, the oldest child, G. W.S .• has lived more than half of his life with kinship

    mother and the youngest child. A. W.S., has lived. almost the entirety of her life with kinship

    mother.



                                                   12
           Since the adjudication of dependency, Father has made .minimal progress toward

    alleviating the circumstances which necessitated the minor children's placement.·. From the

    beginning of the Agency's involvement with this family, Father stated that he was_ not a

    resource for the minor children. When the first Interstate Compact on the Placement of

    Children (hereinafter, ''ICPC,,) referral was made, Father reiterated his unwillingness to be a

    resource and the first ICPC was denied at Father's request. A second ICPC referral was made

    but was never completed due to non-cooperation by Father.
)


           Father has been hospitalized for mental health reasons two (2) times since the

    adjudication of dependency and has not been fully compliant with providing documentation to

    the Agency regarding his mental health treatment. Furthermore.Father has not visited with

    the minor children since September 2018, and he only visited with the minor children a total

    of seven (7) times between October 2017 and September 2018. · Since the adjudication of

    dependency, Father has not performed any parental duties on behalf of the minor children and

    has not attended any of the minor children's medical appointments. Father does not have any

    type of bond with the minor children.

           'Lastly, Father chose not to attend the two (2) days of testimony on the Petition for

    ITPR in person but rather participated by phone. Father failed to offer any testimony in

    opposition of his parental rights to the minor children being terminated. While participating

    by phone on the first day of testimony, Father was in a department store and was clearly
    distracted by his shopping instead of attentively participating in the hearing.

                                                    13
       Overall, Mother has made minimal to moderate progress towards alleviating the

circumstances which caused the minor children to be placed and Father has made minimal

progress towards alleviating the circumstances which. caused the minor children to be placed.

Neither Mother nor Father have assumed any major parental duties for the minor children

since approximately August 2017, approximately eighteen (18) months ago. The minor

children have been in placement for approximately eighteen (18) months and adjudicated

dependent for approximately seventeen (17) months. The minor children need a permanent,

safe and stable environment. As such, the Court finds that the minor children's best interests

demand that the goal be changed from reunification with a parent to placement for adoption.

       II.     Petition for Involuntary Termination of Parental Rights

       The Agency argues that Mother's and Father's parental rights to the minor children

should be terminated pursuant to 23 Pa.C.S. §25ll(a)(l), (2), and (5) of the Adoption Act.

The Agency has the burden of establishing by clear and convincing evidence that statutory

grounds exist to justify the involuntary termination of parental rights. In re. Child M., 681

A.2d 793, 797 (Pa. Super. 1996). The clear and convincing standard means that the evidence

presented by the· Agency is so "clear, direct, weighty, and convincing" that one can "come to

a clear conviction, without hesitancy, of the truth of the precise facts in issue," Matter of

�vlvester, 555 A.2d 1202, 1202-04 (Pa. 1989). The Agency must also present evidence

proving that the termination of parental rights will serve the child's best interests. In the

Ivlatter of Adoption of Charles E.D.M. II, 708 A.2d 88, 92-3 (Pa. 1998). To determine

                                               14
)   .                                          '                                                      .
        · whether termination is within the best interest of the minor children, the. court must examine

         the possible effect the termination would have on the children's needs a.nd general welfare. In

         re. Adoption ofGodzak, 719 A2d 365� 368 (1998).

          THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
             PARENTAL RIGHTS TO THE MINOR CHILD MUST:BE TERMINATED
                          PURSU�NT TO l3·Pa.C.S. §2511(a){l)
J               To terminate parental rights under 23 Pa.C.S. §251 l(a)(l) of the Adoption Act, the

)        Agency must establish by clear and convincing evidence that the parent has either
)

         demonstrated a settled purpose of relinquishing parental claim to the child or has failed to

         perform parental duties. In the Matter of AdQption of Charles E.D.M. III, 708 A.2d 88 (Pa.

         1998). Once one (1) of the two (2) factors has been proven, the Court must examine the

         following factors:

                1.      Parent's explanation for the conduct;
                2.      Post-abandonment contact between parent and child; and
                3.      Effect of termination on child. Id.

                The Agency has proven by clear and convincing evidence that both Mother and Father

        · have · failed to take responsibility for the circumstances which necessitated the minor

         children's placement. Since the minor children's placement in August 2017, Father has

         consistently stated his unwillingness to be a resource for the children, and Mother remained

         uncooperative with the services deployed up until approximately July 2018, at which time the

         Agency filed its Petition to Change Court Ordered Goal and its Petition for ITPR.


                                                        IS
        While the Court noted in its January 8, 2019 Pennanency Review Heating Order that

Mother had made moderate progress, such progress was since the filing of the Petition for

ITPR, and the Court cannot statutorily take such progress into consideration under 23 Pa.C.S.

§2511 (a){l ). Even with such progress, Mother is not in a position to resume custody of the

minor children at this time, and it is unknown as to when Mother would be in such a position

to regain custody of the minor children.

        The Agency has proven by clear and convincing evidence that Mother and Father have

failed to perform any significant parental duties for the minor children since approximately

August 2017. · Since that time, they have neither attended any school functions or

doctor/dental appointments for the minor children nor have they sent the minor children any

gifts, cards or letters.

        The Agency has proven by clear and convincing evidence that the termination of

Mother's and Father's parental rights will have a positive effect on the minor children. The

minor children are strongly bonded with the kinship mother and look to the kinship mother as

a positive and loving parental figure. The Caseworker stated that the minor children call the

kinship mother "Mom" and appear safe and loved in the kinship mother's care.

        Overall, the Court finds that the termination of Mother's and Father's parental rights

will provide a benefit to the minor children in that the children will achieve stability, safety

and permanency in a loving and nurturing home. Therefore, for all the reasons stated above,




                                               16
)


)
1




)
.)




      the Agency has proven by clear and convincing evidence that tennination of parental rights to
)

      the minor children is justified pursuant to Section 2511 (a)(l) of the Adoption Act.

       THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
j
          PARENTAL RIGHTS TO THE MINOR cnnn MUST BE TERMINATED
           .      PURSUANT TO 23 Pa.C.S. §2511(a)(2�5), J.

             The Agency has also proven by clear and convincing evidence that the parental rights

._J   to the mi-nor children should be terminated pursuant to 23 Pa.C.S. §2511 (a)(2) and (S) of the

      Adoption Act. The mandates of these sections are as follows:

             (2) The repeated and continued incapacity, abuse, neglect or refusal of the
             parent has caused the child to be without essential parental care, control or
             subsistence. necessary for his or her physical or mental wellbeing and the
             conditions and causes of the incapacity, abuse, neglect or refusal cannot or
             will not be remedied by the parent.

              (5) The child has been removed from the care of the parent by the court or
              under a voluntary agreement with an agency for a period of at least six (6)
              months, the conditions which led. to the removal or placement of the child
              continue to exist, the parent cannot or will not remedy those conditions
              within a reasonable period of time, the services or assistance reasonably
              available to the parent are not likely to remedy the conditions which led to
              removal or placement of the child within a reasonable period of time and
              termination of the parental rights would best serve the needs and welfare of
              the child.

              The Court finds that the conditions which led to the minor children's placement .

      outside the care and custody of Mother and Father continue to exist. The minor children have

      been in placement for approximately eighteen (18) months and adjudicated dependent for

      approximately seventeen (17) months. The minor children are safe, loved, and well-bonded

      to the kinship mother.

                                                      17
       Father has consistently stated his unwillingness to be a resource for the minor

children throughout the entirety of the Agency's involvement with the family; Father has not

performed any parental duties or obligations on behalf of the minor children since the

adjudication of dependency, and he has not made any progress in alleviating the

circumstances which necessitated the original placement of the minor children.

       Subsequent to the filing of the Petition for ITPR on July 16, 2018, Mother became

more cooperative with the Agency and, as her attorney stated to Dr. Gransee, Mother began

working "very diligently" on the Permanency Plan. The Court acknowledges that, in

working with the current Pressley Ridge Team, Mother has been more dutiful in attending

visits and required appointments, and has begun forming a bond with the minor children. At

this time, Mother appears to have a stable housing situation, although the Caseworker.

provided testimony that directly conflicts with Mother's testimony, namely that the

Caseworker believes that Mother is still residing with Maternal Grandmother. Mother

provided testimony regarding her finances; however, it remained unclear to the Court how

much income Mother receives and the total amount she owes towards bills and other

exp�nditures each month. The Court finds that Mother's moderate level of progress in
recent months is due largely to an exceptional effort by her Pressley Ridge team and will not

be able to be independently sustained by Mother going forward.

       While Mother cooperated in the psychiatric evaluation and the Parenting Capacity

Assessment on October 10, 2018, she was not fully compliant with following the

                                              18
 recommendations of such evaluations. Furthermore, the Caseworker expressed continued

 concerns regarding Mother's potential dependence on prescription medications and her

 mental health as it relates to her past overdoses.

        Overall. Mother and Father have failed to remediate the conditions which led to the ,

 minor children's placement and have failed to provide substantial parental duties on behalf of

 the minor children. In consideration of this testimony, the Court finds that the Agency clearly

 and convincingly established that tennination of parent.al rights     is justified pursuant to
 Sections 2511 (a)(2) and (S) of the Adoption Act.

    IN CONSIDERATION OF §25ll(b), TERMINATION OF PARENTAL RIGHTS
    WOULD BEST SERVE THE NEEDS AND WELFARE OF THE MINOR CHILD

        Having established the statutory grounds for the involuntary termination of the

 parental rights of Mother and Father, the Court's final consideration is whether termination of

 parental rights will best serve the developmental, physical and emotional needs and welfare of

 the children. 23 Pa.C.S. §251 l(b) .

        . [T]he Court must carefully consider the tangible dimension, as well as the intangible
          dimension - the love, comfort, security, and closeness - entailed in a parent-child
         relationship. (citations omitted). The court must consider whether a bond exists
         between the child and [parents], and whether termination would destroy an existing
          beneficial relationship. In re: B.N.M., 856 A.2d 847 (Pa. Super. 2004).

        The Court has thoroughly evaluated the minor children's relationships in this matter.

 The Court flnds that the minor children do not have a parental relationship with Mother or

; Father. The youngestof the minor children, A.W.S., has never lived with Mother, while the

 oldest, G.W.S., has now lived more than half of his life with the kinship mother. The Court
                                                 19
finds that the minor children have a much stronger parental bond with the kinship mother and

that the minor children look to the kinship mother for safety and comfort, Additjonally, it is

the kinship mother who provides for the minor children's daily needs as well as any

specialized developmental, education, and medical needs.

       The Court also finds that the bond between the minor children and kinship mother is

strong and healthy. Testimony established that the children arc happy and feel comfortable in

the kinship mother's care. The bond that the minor children have with the kinship mother can

provide safety, security and permanency for the children. Termination of Mother's and

Father's parental rights will best meet the needs of the minor children and permit the children

to achieve the stability they deserve.

                                         CONCLUSIONS OF LAW

    I. The current placement of O.W.S. and A.W.S. continues to be necessary and

        appropriate. 42 Pa.C.S. §6351(f)(l).

    2. Mother and Father have not been able to fully meet the goals set forth in the family

        service plans. 42 Pa.C.S. §6351(£)(2).

    3. The circumstances which necessitated the children's original placement have not been

        alleviated. 42 Pa.C.S. §6351(f)(3).

    4. The current goal for the children of reunification with a parent is no longer feasible

        and appropriate because Mother and Father have failed to meet the irreducible

        minimum requirements necessary to parent the children. 42 Pa.C.S. §635l(f)(4).

                                                 20
         5. The minor children's best interests demand that the current goal of reunification with a

             parent be changed to placement for adoption.

         6. Mother and Father have failed to perform parental duties for a period well in excess of

             six (6) months. 23 Pa.C.S. §251 l(a)(l).
")

.J       7. The Agency has established by clear and convincing evidence that the inability and
..
.)
             refusal of Mother and Father have caused the children to be without parental care,
'.)
             control or subsistence necessary for their physical or mental well-being and the

             conditions cannot be remedied by Mother or Father. 23 Pa.C.S. §251 l(a)(2).

         8. The Agency has established by clear and convincing evidence that the conditions

             which led to the children's removal from Mother's and Father's care continue to exist,

             and Mother and Father cannot remedy these conditions within a reasonable time. 23

             Pa.C.S. §25ll(aX5).

                                               SUMMARY

             In conclusion, the Court. believes that the termination of Mother's and Father's.

      parental rights is clearly in the best interests of the minor children to promote their welfare

      and allow them to achieve permanency.             The Court is therefore executing a Decree

      terminating Mother's and Father's parental rights with respect to G.W.S. and A.W.S., and an

      Order directing-that the current goal of reunification with parent or guardian for G.W.S. and



                                                    21
    A.W.S. is changed to placement for adoption. Said Order also establishes the concurrent goal

    for G.W.S. and A.W.S. to be placement with a legal custodian (non-relative).



    Dated: February 7, 2019                             BY THE COURT,


)

J




                                                 22
(,                                                                            Circulated 09/10/2019 02:04 PM
!):t
�·
-·
U'1




U'l




             IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA


           In the Interest of:
r�·,
..;.1
                   G.W.S.                                        No. CP�67�DP-306-2017
·,,.J              A.W.S.                                        No.C"P-67-DP:307�2017
                           Minor Children                        Change of Goal
(.;,)

......1
·-·,,I                           ***************************************
          In Re: Adoption of
U'l              G.W.S.                                         No. 2018-0089            c
                 A.W.S.                                         No. 2018-0088            -·;,. ..,,             f:/;.; ..:.
                        Minor Child                             Terminationof Parental Ri�'.8 ::                ��·-):·   :.
                                                                                                           ••      �· •• �.. : \
                                                                                                                ft""lj
                                                                                               .........        :.0           .
                                                                                               -..�        CJ
                                                                                                CJ}        G"
                       STATEMENT OF LOWER COURT PURSUANT TO
                                 Pa.R.A.P. 1925(a)(2)(ii}.
                 AND NOW, this 2nd day of April, 2019, this Court is in receipt of notice that appeals

          have been filed by . f: , w '       (hereinafter, "Mother") and      T• [ �      t   (hereinafter,

          "Father") in the above matters. While the undersigned delineated substantive reasons for the

          February 7, 2019 Adjudication subject to appeal, this Court shall offer the following additional

          insights and reasoning for said Adjudication.

                 From approximately August 2017, when G.W.S. and A.W.S. (hereinafter, "the minor

          children") were placed into the care and custody of the York County Office of Children,

          Youth, and Families, (hereinafter, "the Agency") until July 2018 when the Agency filed its

          Petitions for Change of Court-Ordered Goal (hereinafter, "COG") and Involuntary

          Termination of Parental Rights (hereinafter, "ITPR"), both Mother and Father had made only

          minimal progress in alleviating the circumstances which necessitated the minor children's

          placement. In July 2018., the oldest of the minor children had been out of Mother's and



                                                 rt 11   '
(I

o:,
�.-··
v·,




ll'1



              Father's care for more than half of his life while the younger of the minor children had never

              lived with Mother or Father.

     .
,:; .:,               Subsequent to the filing of the Petitions for COG and ITPR on July 16, 2018, Mother
Q)
·, ..j        began making progress towards the goals enumerated in the Permanency Plan. The Court

              acknowledged that, in working with her Pressley Ridge Team, Mother made progress in
 .....J
              attending visits and required appointments, creating stability for herself, and forming a bond

              with the minor children. However, the Court found that Mother's moderate level of progress

              in those recent months was largely due to an exceptional effort by her Pressley Ridge team

          and Mother would not he able to independently sustain such efforts by herself going forward.

                     On October 10, 2018, Mother received a Parenting Capacity Assessment (hereinafter,

          "the Assessment") by Dr. Jonathan Gransee to provide information regarding her

          psychological functioning and to determine her capacity to parent the minor children. In his

          Assessment, Dr. Gransee reported that, "at this point... [Mother] does not have the capacity

          to manage herself, let alone another living being, and as such, her capacity to parent a

          �hild is impaired." Similarly, this Court found that, despite Mother's progress in recent

          months, she was not prepared to regain custody of the minor children at the time testimony

          was taken on the Agency's Petitions for COG and ITPR, approximately eighteen (18) months

          ifter the minor children were originally placed in the Agency's care and custody. The Court

          vas unable to determine when Mother would be physicaily, mentally, and financially prepared

          p regain custody of the minor children.

                    Since the adjudication of dependency, Father had made only minimal progress toward
          l
          Ileviating the circumstances which necessitated the minor children's placement. From the
 !.)."!


�1·1

a:::,
.[:,,

(,''
 ..!,.J
l)'l




           beginning of the Agency's involvement with this family, Father stated that he was not a

          resource for the minor children. When the first Interstate Compact on the Placement of

          Children (hereinafter, "ICPC") referral was made, Father reiterated his unwillingness to be a

          resource and the first ICPC was denied at Father's request. A second ICPC referral was made

"·J
          but was never completed due to non-cooperation by Father.
·-.,,
'.D               Furthermore, Father chose not to attend the two (2) days of testimony on the Petitions
'•,,l

          for COG and ITPR in person but rather participated by phone. Father failed to offer any

          testimony in opposition of his parental rights to the minor children being terminated, While

          participating by phone on the first day of testimony, Father was in a department store and was

          clearly distracted by his shopping instead of attentively participating in the hearing.

                 Any further basis for the termination of parental rights for Mother and Father can be

          found in the Court's Adjudication dated February 7, 2019, regarding said matter.


                                                                 BY THE COURT,




                                                                 TODD RUSSELL PLATTS, JUDGE